      Case 3:20-cr-01933-WQH Document 14 Filed 08/24/20 PageID.64 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                  IN THE UNITED STATES DISTRICT COURT
 9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                Criminal Case No. 20cr1933-WQH
12                            Plaintiff,      ORDER
13
                       V.
14
     David Joseph Matthews,
15
                              Defendant.
16
17
18         No objections having been filed, IT IS ORDERED that the Findings and
19   Recommendation of the Magistrate Judge are adopted and this Court accepts
20   Defendant’s PLEA OF GUILTY to Count(s) 1 of the Information .
21
22   Dated: August 24, 2020

23
24
25
26
27
28

                                                                        20cr1933-WQH
